Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornelius Deon Rivers petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his sealed motion. He seeks an order from this court directing the district court to act. The district court entered an order denying Rivers’ sealed motion on October 1, 2012. Accordingly, because the district court has ruled on Rivers’ motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.